UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA,
ORDER

-against-
19 Cr, 320 (PGG)

GEORGE PAGAN, a/k/a “tony,”

Defendant.

 

 

PAUL G. GARDEPHE, U.S.D.J.:

It is hereby ORDERED that a conference will take place on March 9, 2020 at
10:30 a.m. in Courtroom 705 of the Thurgood Marshall United States Courthouse, 40 Foley
Square, New York, New York.
Dated: New York, New York

February 242020
SO ORDERED.

FeubALarl 8

Paul G. Gardephe
United States District Judge

 
